PER CURIAM.
This matter is before the Court for consideration of proposed amendments to the Florida Rules of Traffic Court. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Traffic Court Rules Committee (committee) has filed its regular cycle report of proposed amendments to the Florida Rules of Traffic Court. The committee proposes amendments to rules 6.040 (Definitions); 6.455 (Amendments); and 6.630 (Civil Traffic Infraction Hearing Officer Program; Traffic Hearing Officers). The proposed amendments were published for comment in the October 15, 2005, and the March 1, 2006, editions of The Florida Bar News. No comments were received.
Upon consideration, we hereby amend the Florida Rules of Traffic Court as reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendments will become effective on January 1, 2007, at 12:01 a.m.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
RULE 6.040. DEFINITIONS
The following definitions apply:
(a)-(p) [No Change]
(q) “Counsel” means any attorney who represents a defendant.
*984Committee Notes
[No Change]
RULE 6.455. AMENDMENTS
The charging document may be amended by the issuing officer in open court at aaythe time before the heaengof a scheduled hearing before it commences, subject to the approval of the official. The official shall grant a continuance if the amendment requires one in the interests of justice. No case shall be dismissed by reason of any informality or irregularity in the charging instrument.
Committee Notes
[No Change]
RULE 6.630. CIVIL TRAFFIC INFRACTION HEARING OFFICER PROGRAM; TRAFFIC HEARING OFFICERS
Under the authority of sections 318.30-318.38, Florida Statutes, and article V, section 2, Florida Constitution, this court adopts the following rules and procedure for the Civil Traffic Infraction Hearing Officer Program:
(a)-(j) [No Change]
(k) Implementation of Program. In any county electing to establish a program, the chief judge shall develop a plan for its implementation and shall submit the plan to the Office of the State Courts Administrator. Funds for the program shall be used for traffic hearing officer program salaries — provided-that the traffic-hearing officers shall be paid no more than-$50 per heurj and other necessary expenses, such as training, office rental, furniture, and administrative staff salaries. Any county electing to establish a traffic hearing officer program shall provide the funds necessary to operate the program.
(Z)-(n) [No Change]
Committee Notes
[No Change]